DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Receipt is acknowledged of amendment and remarks filed on 2/8/22. Claims 1-11, 15, 20, 22, 32-34 and 36-39 are pending in the application.
Status of claims
 Claims 12-14, 16-19, 21, 23-31 and 35 are cancelled. 
Claims 22 and 32-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/3/19.
Claims 3, 6 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/3/19.
Claims withdrawn from consideration are 3, 6, 9 , 22 and 32-34.
Claim 1 has the embodiment that the conjugate can be a) or b).Claim 1 is examined drawn to embodiment a), wherein “wheat polypeptide” drawn to peptide and  formula (Ia) drawn to hydrophilic polymer only and the species under b) is withdrawn.
 See election of species dated 12/3/19. 
Claims 1-2, 4-5,7-8,10-11,15, 20 and 36-39 are examined in the application and the generic claim is examined to the extent that it reads on “wheat polypeptide” drawn to peptide under a) only; formula (Ia) drawn to hydrophilic polymer  only.
In view of the amendment, rejection of claim 37 under 112 first and second paragraph is hereby withdrawn.
The following rejections are  maintained. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2, 4-5,7-8,10-11, 15, 20 and 36-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of U. S. Patent 6,962,954 (‘954) and  US 2008/0280819 (819)  and US 2013/0064905 (‘905) and US 2007/0116661(‘661).
			Claim analysis
.  In view of compact prosecution, examiner’s interpretation of claim 37 is that hydrolyzed wheat polypeptide is obtained from wheat gluten.
Patent ‘954 teaches activated polyethylene glycol compounds and that is covalently bound to amino-groups of bio-molecules like polypeptides (abstract) and at col.10, ll. 23-45 teaches:

    PNG
    media_image1.png
    500
    554
    media_image1.png
    Greyscale


	 Polyethylene glycol (PEG) with “x” 5-500 reads on elected hydrophilic polymer species drawn to elected formula (Ia). There is overlap of “x” 5-500 taught by reference with  n 1-1500 of claims 2 and 5 and also overlap with claim 8, which is “ about100 to about 125”.
In cases involving overlapping ranges, the courts have consistently held that even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I) & In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).

  PEG of reference reads on claim 11 since polyethylene glycol is linear. Patent ‘954 at col.1, ll. 15-20 teaches that Pegylation enhance the half-life of the bio-molecule like peptides.
	US ‘819 teaches methods for promoting hair growth. US ‘819 at ¶ [0057] teaches “


    PNG
    media_image2.png
    320
    474
    media_image2.png
    Greyscale


	The above document also teaches Pegylation by attaching PEG to a polypeptide wherein n is 5-30 carbon atoms. Polyethylene glycol (PEG) with “n” 5-30 reads on elected hydrophilic polymer species drawn to elected formula (Ia). There is overlap of “x” 5-30 taught by reference with n is 1-1500 of claims 2 and 5. 
In cases involving overlapping ranges, the courts have consistently held that even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I) & In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).

PEG of reference reads on claim 11 since polyethylene glycol is linear. The above document teaches Pegylation to polypeptide increases the biological stability, solubility and diffusion. Thus, Pegylation to peptides has the advantages. Pegylation to polypeptide means PEG is reactive on one end and bound to polypeptide on the other end to form the conjugate (claim 36). 
The difference between patent and US ‘819 is both the documents teach polypeptides Pegylation but not hydrolyzed wheat polypeptide attached to PEG.
US ‘905 teaches methods for increasing the growth of hair and at ¶ [0032] teaches that hydrolyzed wheat protein enhance the thickness of the keratin fibers and explicitly teaches that hydrolyzed wheat protein refers to one or more polypeptides. Hydrolyzed wheat protein includes hydrolyzed wheat polypeptides (claimed elected species) drawn to hydrolyzed polypeptide species under a). Hydrolyzed wheat polypeptide is obtained from wheat gluten and thus reads on claim 37.
US ‘661 teaches heir restorative compositions and methods for treating damaged hair and teaches under abstract a conditioner is added to nourish the hair and under examples 1-2 (claim 20) and teaches hydrolyzed wheat protein and see claim 9 for “hydrolyzed wheat protein”. Hydrolyzed wheat protein includes hydrolyzed wheat polypeptides (claimed elected species) drawn to hydrolyzed polypeptide species under a). Hydrolyzed wheat polypeptide is obtained from wheat gluten and thus reads on claim 37.
Accordingly it would be obvious to one of ordinary skill in the art at the time the invention was made to covalently bond Polypeptide to PEG known as  Pegylation taught by patent and also US ‘819 and use hydrolyzed wheat protein which is hydrolyzed wheat polypeptide taught by US ‘905 by bonding the hydrolyzed wheat polypeptide to PEG on one end to form the conjugate  and use in hair restorative compositions of US ‘661 since US ‘661 teaches hydrolyzed wheat protein, which includes hydrolyzed wheat polypeptides with the reasonable expectation of success that wheat polypeptide bound to PEG enhance the half-life of the  PEGylated hydrolyzed wheat polypeptide  and  PEGylated hydrolyzed wheat polypeptide increases the biological stability, solubility and diffusion of the PEGylated hydrolyzed wheat polypeptide to hair when used in hair restorative compositions. This is a prima facie case of obviousness.
Response to Arguments
Applicant's arguments filed  2/8/22 have been fully considered but they are not persuasive.
Applicants argue only with respect to US ‘905 and argue why one skilled in the art would pick wheat polypeptide instead of other optional ingredients.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The combination of references are U. S. Patent 6,962,954 (‘954) and  US 2008/0280819 (819)  and US 2013/0064905 (‘905) and US 2007/0116661(‘661).
US ‘905 teaches methods for increasing the growth of hair and at ¶ [0032] teaches that hydrolyzed wheat protein enhance the thickness of the keratin fibers and explicitly teaches that hydrolyzed wheat protein refers to one or more polypeptides. Hydrolyzed wheat protein includes hydrolyzed wheat polypeptides (claimed elected species) drawn to hydrolyzed polypeptide species under a). Hydrolyzed wheat polypeptide is obtained from wheat gluten. Patent ‘954 and US ‘819 both teach polypeptides Pegylation but not hydrolyzed wheat polypeptide attached to PEG. Pegylation to  hydrolyzed wheat polypeptide also  increases the biological stability, solubility and diffusion and also increases the thickness of hair fibers. 
Applicants point out that the office has not considered whether the omission of ‘661  hair shaft bonding agent and retaining the function of “ what protein … not easily washed out of hair subsequently “ is an indicium of non-obviousness.
In response, the above explanation is not clear to the examiner. What exactly applicants are trying to explain ? Claims do not exclude “ hair shaft bonding agent” of US ‘661. Applicants did not point out anywhere in the specification which excludes hair shaft bonding agent of ‘661.
Applicants argue at pages 2-3 of response that the office has not considered the advantageous results outlined in the present application and point out to paragraph [0114]. 
In response there is no [0114] in the instant specification. The results are outlined paragraph [0067] of the instant specification.
  Table 4 teaches Gluten wheat :polymer SVA  (elected species only). The results show T for tight plates and S for smooth surface. How does this translate to thickening? There is no results for Gluten wheat alone but there is  results for SVA neat alone. How one can determine the results are advantageous  when there is no results for  Gluten wheat alone ?  
   In conclusion, one of ordinary skill in the art  would certainly be motivated to covalently bond Polypeptide to PEG known as  Pegylation taught by patent and also US ‘819 and use hydrolyzed wheat protein which is hydrolyzed wheat polypeptide taught by US ‘905 by bonding the hydrolyzed wheat polypeptide to PEG on one end to form the conjugate  and use in hair restorative compositions of US ‘661 since US ‘661 teaches hydrolyzed wheat protein, which includes hydrolyzed wheat polypeptides, with the reasonable expectation of success that PEGylated hydrolyzed wheat polypeptide increases the biological stability, solubility and diffusion of the PEGylated hydrolyzed wheat polypeptide to hair and PEGylated hydrolyzed wheat polypeptide provide nourishing effect on hair . 
Claims 38-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of U. S. Patent 6,962,954 (‘954) and  US 2008/0280819 (‘819)  and US 2013/0064905 (‘905) and US 2007/0116661(‘661) as applied to claims 1-2, 4-5,7-8,10-11, 15, 20 and 36-37 above, and further in view of  US 2008/0159975 (‘975).
Patent ‘954 and US ‘819 teaches PEG but not mPEG succinimidyl succinate , mPEG succinimidyl carbonate or mPEG succinimidyl Glutarate.
US ‘975 teaches hair treatment compositions and at ¶ [0003] teaches:

 
    PNG
    media_image3.png
    144
    366
    media_image3.png
    Greyscale

US ‘975 at ¶ [0018] teaches  a hair treatment composition that comprises polyethylene glycol derivative “B”  and a biocompatible polymer “C” and polyethylene glycol derivative (A) and at ¶ [0045] teaches  PEG derivatives under  (A) and at ¶ [0047]  teaches “ n” being 10-10000 for  polyethylene glycol moiety and at ¶ [0052] discloses PEG succinimidyl succinate, PEG succinimidyl Glutarate and at ¶ [ 0055] teaches having various molecular weights and this includes 1000-1,000,000 Daltons (1 kilo Dalton- 1000kilodaltons). The expression “ m” before PEG refers varying molecular weights. US ‘975 at  ¶ [0060] teaches  PEG with “n” being 10-10,000 and at  ¶ [0062] teaches  that PEG derivative can be linear. US ‘975 at  ¶ [0065] teaches the biocompatible polymer “C” as polypeptides.  Thus US ‘875 teaches hair treatment compositions using PEG derivatives, which are  PEG succinimidyl succinate, PEG succinimidyl Glutarate. See also claims 2, 3 and 5.
Accordingly it would be obvious to one of ordinary skill in the art at the time the invention was made to covalently bond Polypeptide to PEG known as  Pegylation taught by patent and also US ‘819 but modify the PEG with PEG succinimidyl succinate, PEG succinimidyl Glutarate taught by US ‘975 in hair treatment compositions for increasing the hair thickness and use hydrolyzed wheat protein which is hydrolyzed wheat polypeptide taught by US ‘905 by bonding the hydrolyzed wheat polypeptide to PEG succinimidyl succinate, PEG succinimidyl Glutarate on one end to form the conjugate and use in hair restorative compositions of US ‘661 since US ‘661 teaches hydrolyzed wheat protein, which includes hydrolyzed wheat polypeptides with the reasonable expectation of success that hydrolyzed  wheat polypeptide bound to PEG succinimidyl succinate, PEG succinimidyl Glutarate increase the hair volume, hair thickness and restoring damaged hair  and maintaining hair shape and curls taught at paragraph [0003] of US ‘975 because US ‘975  teaches the above benefits can be obtained with  PEG succinimidyl succinate, PEG succinimidyl Glutarate or PEG derivative (B) and biocompatible polymer like polypeptides obtained from plants (see claim 14 of US ‘975) or  PEG succinimidyl succinate, PEG succinimidyl Glutarate and PEG derivative (B) and biocompatible polymer like polypeptides obtained from plants increase the thickness of hair, increase the hair volume, restoring damaged hair  and maintaining hair shape and curls. This is a prima facie case of obviousness.
response to Arguments
Applicant's arguments filed  2/8/22 have been fully considered but they are not persuasive.
 	Applicants argue that Office states  that "'975 ... [0062] teaches that PEG derivative can be linear," the context of [0062] specifically states "polyethylene glycol derivative (B) includes, but not specifically limited to, a linear, 2-arm, 3-arm, 4-arm, 6-arm or 8-arm structure." Thus, the Office has not established a motivation to select the functional group of polyethylene glycol derivative.
In response to the above argument, claim 1 does not state that it is a linear polyethylene glycol compound that is reactive on one end, wherein linear polyethylene glycol compound that is reactive on one end  is N-hydroxy succinimide functionalized PEG, which distinguishes from US ‘975.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619